Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 2, 1990, convicting defendant upon his plea of guilty of the crimes of sodomy in the third degree (two counts) and sexual abuse in the third degree (two counts).
Upon his conviction for two counts of sodomy in the third degree and two counts of sexual abuse in the third degree, defendant received four concurrent sentences, the harshest of which is six months in jail with five years’ probation. Claiming that any jail time is harsh and excessive, defendant requests this court to modify his sentence to probation and community service. However, the sentences imposed are not only authorized by law, but they are within the range that County Court promised at the time defendant entered his guilty pleas (see, People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903). Given the nature of the crimes and the circumstances surrounding them, we cannot say that County Court abused its discretion in imposing sentence (see, People v Suitte, 90 AD2d 80) or that extraordinary circumstances exist warranting a modification (see, People v McCalop, 119 AD2d 937, 938).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.